Exhibit 10.1 AMENDMENT NO. 2 TO CREDIT AGREEMENT THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of November 13, 2008, is made and entered into among WYNN RESORTS, LIMITED, a Nevada corporation (the “Borrower”), and each of the Lenders (as hereinafter defined) party hereto. RECITALS A.The Borrower and the Lenders party hereto are parties to that certain Credit Agreement dated as of June 21, 2007 (as amended by Amendment No. 1 to Credit Agreement dated as of August 1, 2008, between the Borrower and the Administrative Agent, and as further amended, supplemented or otherwise modified from time to time, the “Credit Agreement”) among the Borrower, Deutsche Bank Trust Company Americas, as Administrative Agent (in such capacity, the “Administrative Agent”) on behalf of the Lenders, each lender from time to time party thereto (the “Lenders”) and each of the other banks, financial institutions and other entities from time to time party thereto. B.The Borrower has requested that the Lenders agree, subject to the conditions and on the terms set forth in this Amendment, to amend certain provisions of the Credit Agreement as set forth herein. C.The Lenders are willing to amend the Credit Agreement, subject to the conditions and on the terms set forth below. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Borrower and each of the Lenders party hereto agree as follows: 1.Definitions. Except as otherwise expressly provided herein, capitalized terms used in this Amendment shall have the meanings given in the Credit Agreement, and the rules of interpretation set forth in the Credit Agreement shall apply to this Amendment. 2.Amendment. (a)Amendment to Section 1.01.Section 1.01 of the Credit Agreement is hereby amended by inserting the following definition in appropriate alphabetical order: “Permitted Loan Purchase” means any purchase of Loans by the Borrower in an aggregate principal amount for all such purchases of not more than $650.0 million, which (i) shall close on or before March 31, 2009 and (ii) shall be implemented pursuant to an offer in the form of Exhibit A attached to that certain Amendment No. 2 to Credit Agreement, dated as of November 13, 2008, which offer is made to all Lenders; provided that the initial Permitted Loan Purchase shall be implemented pursuant to an offer in the form of Exhibit B attached to that certain Amendment No. 2 to Credit Agreement, dated as of November 13, 2008, which offer is made to all Lenders. (b)Amendment to Section 1.01.Section 1.01 of the Credit Agreement is hereby amended by amending and restating the definition of “Excluded Distributions” to read in its entirety as follows: 1 ““Excluded Distributions” means any (i) amounts permitted to be paid to the Borrower pursuant to Section 7.22 of the Wynn Las Vegas Credit Agreement in respect of management fees or other amounts applied to pay or reimburse management fees, (ii) amounts permitted to be paid to the Borrower pursuant to Section 7.10(c) of the Wynn Las Vegas Credit Agreement or other amounts applied to reimburse the Borrower for, or fund the payment of, overhead expenses incurred by the Borrower or its Affiliates, (iii) royalties and amounts in respect of overhead expenses similar to those described in clause (ii), including those permitted to be paid by Wynn Resorts Macau to the Borrower pursuant to Section 6.1 of Part B of Schedule 5 of the Common Terms Agreement described in the definition of Wynn Macau Credit Agreement, (iv) dividends, distributions and other amounts paid or advanced by Subsidiaries of the Borrower to the Borrower and used to pay interest and other amounts in respect of the Loans, Permitted Subordinated Indebtedness or the Convertible Notes, (v) dividends, distributions and other amounts paid or advanced by Wynn Resorts Macau consisting of cash or Cash Equivalents in an aggregate amount not to exceed $545,000,000, (vi) amounts received by the Borrower or its Subsidiaries from the future sale of any Permit or the ability to use any Permit or a portion of the rights granted under any Permit so long as such sale will not prevent, to any material extent, the Borrower or any Subsidiary thereof from conducting its business in the same manner as prior to such sale or will have any other adverse effect on the Borrower or any Subsidiary thereof or their operations, (vii) dividends, distributions and other amounts paid or advanced to the Borrower or any Restricted Subsidiary thereof and used to fund a Permitted Loan Purchase or make payments of fees and expenses in respect of a Permitted Loan Purchase and (viii) other dividends, distributions and other amounts paid or advanced to the Borrower or any Restricted Subsidiary thereof in an aggregate principal amount during the term of this Agreement not to exceed $500,000,000.” (c)Amendment to Section 2.04(a)(i).The last sentence of Section 2.04(a)(i) of the Credit Agreement is hereby amended and restated in its entirety as follows: “Each prepayment of the Loans pursuant to this Section 2.04(a) shall be paid to the Lenders in accordance with their respective Pro Rata Shares (it being agreed, for the avoidance of doubt, that a Permitted Loan Purchase (and the purchase price paid to any Lender in consideration of the purchase of such Lender’s Loans in connection therewith) does not constitute a prepayment).” (d)Amendment to Section 2.12.Section 2.12 of the Credit Agreement is hereby amended by inserting the following immediately after the first sentence thereof: “The parties hereby agree, for the avoidance of doubt, that this Section 2.12 does not apply to Permitted Loan Purchases (or the purchase price paid to any Lender in consideration of the purchase of such Lender’s Loans in connection therewith) in an aggregate amount not to exceed $650 million consummated on or prior to March 31, 2009 and implemented pursuant to an offer made to all the Lenders in the form attached hereto as Exhibit A or Exhibit B.” (e)Amendment to Section 7.08.Section 7.08 of the Credit Agreement is hereby amended by deleting the word “and” at the end of subparagraph (g), deleting the period at the end of subparagraph (h) and inserting the following at the end thereof: “; or (i)a Permitted Loan Purchase.” (f)Amendment to Section 10.01.Section 10.01 of the Credit
